Citation Nr: 9906370	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  94-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a compensable rating for left shoulder 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1986 to March 
1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which granted service connection for a left 
shoulder disability evaluated as noncompensably disabling, 
and cervical strain evaluated as 10 percent disabling.  In 
November 1993 the RO also denied service connection for a 
left knee disorder, a right knee disorder, a right ankle 
disorder, hearing loss, and tinnitus. 

A hearing was held on October 27, 1998, in San Diego, 
California, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).  At that time the 
veteran indicated that he wished to withdraw his appeal with 
regard to the issues of service connection for a right knee 
disorder, a right ankle disorder, hearing loss, and tinnitus. 


REMAND

The Board notes that the August 1993 VA examination, which 
was conducted prior to the decision of the United States 
Court of Veteran's Appeals (Court) DeLuca v. Brown, 8 
Vet.App. 202 (1995) is not in accordance with the Court's 
directives that a VA rating examination must adequately 
portray functional loss due to pain, weakened movement, 
excess fatigability or incoordination.  In DeLuca, the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  
It was specified that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination, and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  When the veteran testified before the Board in 
October 1998 he indicated that he experienced pain and 
weakness related to his cervical spine and left shoulder 
disabilities.  Accordingly, although further delay is 
regrettable, an additional medical examination is necessary 
to comply with the holding in DeLuca, and to ensure a fully 
informed decision regarding the veteran's increased rating 
claims.  

Further, with regard to the left knee strain, it is noted 
that the August 1993 VA examination report, which is 
partially illegible, stated in part, "left knee, sc mva."  
At this point, it is unclear what the examiner found with 
respect to the left knee complaints.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the nature and extent of his 
disabilities of the left shoulder and 
cervical spine as well as the nature and 
etiology of symptoms referable to the 
left knee.  The examiner must thoroughly 
review the claims folder, to include a 
copy of this remand, prior to evaluating 
the veteran.  All indicated special tests 
and studies, should be conducted to 
include range of motion studies, 
expressed in degrees.  All clinical 
findings and diagnoses should be clearly 
set forth in the examination report.  
Additionally, the examiner should provide 
the following opinions based upon the 
medical evidence of record: 

a.  Whether the veteran has a 
chronic disorder of the left knee, 
and, if so, whether it is at least 
as likely as not that the current 
knee disorder was related to the 
knee problems experienced during 
service. 

b.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's left shoulder and cervical 
spine exhibit weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disabilities; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

c.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use of the left shoulder or 
cervical spine over a period of 
time.  These determinations should 
if feasible, be portrayed in terms 
of the degree of additional loss of 
range of motion due to pain on use 
or during flare-ups.

All opinions should be supported by 
reference to the medical evidence.

2.  Thereafter, the RO should review the 
veteran's claim for service connection 
for a left knee disorder, and his appeal 
of the ratings assigned to the cervical 
spine and left shoulder disabilities on 
the basis of all evidence of record and 
all applicable law and regulations.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

